DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 12-17 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 discloses that the functionality of the electrical component changes based on the number of coupled terminals or orientation of the first and second blocks but the specification as originally filed fails to provide support for this limitation and the only reference to the functionality found in paragraphs 18 and 44 discloses that any output is determined by “the number, types(s), and shape(s) of the functional components that are electrically activated and coupled to the block’s terminal elements” but says nothing about changing functionality based on the coupled terminals or orientation of the blocks.  
Claim 23 discloses that the first and second conductive frameworks can be unitary and formed as a single piece but the written disclosure fails to provide any support for this feature and it cannot be ascertained from the figures if the framework is a single unitary piece or separate pieces connected together and as such the specification as originally filed fails to provide support for this limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (2015/0298020), Tremblay (2009/0015361), Bolli (4883440) and Mikesell (7846002).  Shin discloses a system of magnetic building blocks that includes at least first and second building blocks (Fig. 4) wherein each building block (Figs. 1-3) has a building block housing (1) with perimeter surfaces defined by top, bottom, first, second, third and fourth lateral sides with corners defined between the first and second sidewalls, second and third sidewalls, third and fourth sidewalls and first and fourth sidewalls and at least first and second isolated framework units (100) disposed within the housing (Fig. 2) each having elongated structural members with a first magnetic terminal end formed by a first magnet with a first polarity (10) aligned with and exposed through the top side and a second magnetic terminal end formed by a second magnet with a second opposite polarity (10) aligned with and exposed through the bottom side (Figs. 1-3).  Shin discloses the basic inventive concept with the exception of each of the first and second framework units including at least two elongate structural members joined by side or corner coupling members so as to be electrically conductive, at least one electrical component coupled to the first and second framework units such that the functionality of the electrical component changes based on the orientation of the blocks and a power supply.  Tremblay discloses a conductive magnetic system (Figs. 35A-E) having electrically conductive framework units (3009) with an elongated structural member (3213) that can include an electrical LED component (3230) and magnetic (3306) terminal ends (Fig. 32C, paragraphs 187-188), and a battery (2802) power supply (2502) within a platform or block with an array of positive and negative electrically and magnetically conductive terminals (2512a,b) for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Mikesell discloses at least first and second building blocks (10) with electrical and magnetic frameworks (16,18) that have electrical components in the form of LEDs (14) connected to the frameworks such that electrically coupling the first and second building blocks in a first orientation provides functionality to the electrical components and changing the orientation of the first and second blocks causes changes in the functionality of the electrical components (column 4 lines 13-24 & 50-63).  It would have been obvious to one of ordinary skill in the art from the teaching of Mikesell to configure the electrical components of the references to have different functionality based on the coupled orientation of the blocks for the predictable result of enabling more variety in the effects created based on how the blocks are coupled to provide enhanced play value and entertainment.  
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Tremblay, Bolli and Mikesell as applied above and further in view of Mendelsohn (6024626).  Shin, Tremblay, Bolli and Mikesell disclose the basic inventive concept with the exception of the elongated structural member being a bar magnet with the magnetic terminals covered by the block housing.  Mendelsohn discloses a magnetic building block (abstract) configured with elongated bar magnets (34) positioned within the block so as to be covered by the housing (Figs. 1-4).  Since both Shin and Mendelsohn disclose magnetic block configurations it would have been obvious to one of ordinary skill in the art to substitute one configuration for another to achieve the predictable result of forming a magnetically connectable toy block system having a simplified construction and more uniform appearance.   
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Tremblay, Bolli and Mikesell as applied above for claim 1 and further in view of Doherty (2007/0184722).  Shin, Tremblay, Bolli and Mikesell disclose the basic inventive concept with the exception of the conductive framework including a conductive magnetic terminal between the terminal ends and extending normal thereto.  Doherty discloses a connectable block system having an electronic block (abstract) with top and bottom terminal ends (112, 110) that further have coupled thereto lateral terminal ends (110) that extend normal to the top and bottom ends (Figs. 1 & 2).  Although Doherty does not disclose conductive magnetic ends, it does teach configuring a connectable block with top, bottom and lateral terminal ends for providing a variety of connection possibilities in a conductive electrical block toy system as such it would have been obvious to one of ordinary skill in the art to modify the references to include lateral terminal ends on the magnetic conductive frameworks for the predictable result of providing increased connection possibilities to enable the creation of more complex and diverse structures.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Tremblay, Bolli and Mikesell as applied for claim 1 above.  The references disclose the basic inventive concept with the exception of the frameworks formed as a unitary single piece.  The examiner notes that such a modification would have been an obvious matter of design choice since it has been held that using a one piece construction as opposed to the structure of the prior art would be merely a matter of obvious engineering choice absent a new or unexpected result.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10, 12-17 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMH/

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711